


Exhibit 10-a-13


ROCKWELL COLLINS, INC.


RESTRICTED STOCK UNIT AWARD






To:    [Outside Director]


In accordance with the 2015 Long-Term Incentives Plan, as amended from time to
time (the Plan) of Rockwell Collins, Inc. (the Company), and resolutions
previously adopted or to be adopted by the Board of Directors regarding
restricted stock unit compensation for directors pursuant to the Plan (the Board
Resolutions), the Company is hereby providing to you (the Participant) an award
of ____ restricted stock units (RSUs) on the date hereof. You will also be
provided by the Company in accordance with the Plan an award of RSUs on the date
of its Annual Shareowner Meeting each year that you continue as a director of
the Company (collectively, the Award). Each RSU represents the right to receive
one share of Common Stock of the Company as compensation for your service on the
Board of Directors (the Board) of the Company.


Additional RSUs are contemplated to be awarded to you under this Award pursuant
to the Plan and the Board Resolutions quarterly each year representing the
quarterly cash retainer or other fees otherwise payable to you on such date in
respect of your service on the Board and its committees to the extent you have
elected to defer the retainer or other fees pursuant to the Director’s Election
to Defer Receipt of Board Retainer Fees, which deferral election will be subject
to the rules imposed by Internal Revenue Code Section 409A, as amended from time
to time, including any proposed and final regulations and other guidance issued
thereunder by the Department of the Treasury and/or the Internal Revenue Service
(collectively, "Section 409A"). The number of additional RSUs to be awarded will
be calculated in accordance with the Plan and will be based on Fair Market Value
and the amount of fees then otherwise payable to you. For the avoidance of
doubt, Participants holding RSU awards and additional RSUs that were granted
pursuant to the Company’s 2006 Long-Term Incentives Plan, as amended (the “2006
LTIP”), will (i) be issued shares of Common Stock in accordance with the terms
of such awards under the 2006 LTIP and (ii) receive additional RSUs under those
awards pursuant to the Plan and not the 2006 LTIP on and after the date hereof
(which is the date of shareowner approval of the Plan).


Capitalized terms used in this Award and not otherwise defined herein shall have
the respective meanings ascribed to them in the Plan.


The RSUs have been awarded to you upon the following terms and conditions:


1.    Rights of the Participant with Respect to the RSUs


a)    No Shareholder Rights. The RSUs granted pursuant to this Award do not and
shall not entitle Participant to any rights of a shareholder of Common Stock.
The rights of Participant with respect to the RSUs shall remain forfeitable at
all times prior to the date on which such rights become vested, and the
restrictions with respect to the RSUs lapse, in accordance with Section 2 or 3.


b)    Additional Restricted Stock Units. As long as Participant holds RSUs
granted pursuant to this Award, the Company shall credit to Participant, on each
date that the Company pays a cash dividend to holders of Common Stock generally,
an additional number of RSUs (“Additional RSUs”) equal to the total number of
whole RSUs and Additional RSUs previously credited to Participant multiplied by
the dollar amount of the cash dividend paid per share of Common Stock by the
Company on such date, divided by the Fair Market Value of a share of Common
Stock on such date. Any fractional RSUs resulting from such calculation shall be
included in the Additional RSUs. A report showing the number of Additional RSUs
so credited shall be sent to Participant periodically, as determined by the
Company. The Additional RSUs so credited shall be subject to the same terms and
conditions as the RSUs to




--------------------------------------------------------------------------------




which such Additional RSUs relate and the Additional RSUs shall be forfeited in
the event that the RSUs with respect to which such Additional RSUs were credited
are forfeited.


c)    Conversion of Restricted Stock Units; Issuance of Common Stock. No shares
of Common Stock shall be issued to Participant prior to the date on which the
RSUs vest, and the restrictions with respect to the RSUs lapse, in accordance
with Section 2 or 3. Neither this Section 1(c) nor any action taken pursuant to
or in accordance with this Section 1(c) shall be construed to create a trust of
any kind. After any RSUs vest pursuant to Section 2 or 3, the Company shall
promptly cause shares of Common Stock to be issued in book-entry form,
registered in Participant’s name or in the name of Participant’s legal
representatives, beneficiaries or heirs, as the case may be, in payment of such
vested whole RSUs and any Additional RSUs. The value of any fractional RSUs
shall be paid in cash at the time certificates are delivered to Participant in
payment of the RSUs and any Additional RSUs.


2.    Early Vesting Upon Change of Control. Subject to the other terms and
conditions set forth herein, upon the effective date of a Change in Control, all
of the RSUs shall become immediately and unconditionally vested, and the
restrictions with respect to all of the RSUs shall lapse. For purposes of this
Award, a “Change in Control” shall be limited to a "change in control event"
that meets the requirements of Section 409A.


3.    Vesting Upon Termination of Directorship. If, prior to vesting of the RSUs
pursuant to Section 2, Participant ceases to serve on the Board of Directors of
the Company for any reason (voluntary or involuntary) including death or
permanent long-term disability, unless there are arrangements in place between
the Company and Participant that preclude a "separation from service" under
Section 409A, then, subject to the other terms and conditions set forth herein,
Participant’s rights to all of the unvested RSUs shall become immediately
vested, and the restrictions with respect to all of the RSUs shall lapse as of
the date of such departure from the Board. No transfer by will or the applicable
laws of descent and distribution of any RSUs that vest by reason of
Participant’s death shall be effective to bind the Company unless the Committee
shall have been furnished with written notice of such transfer and a copy of the
will or such other evidence as the Committee may deem necessary to establish the
validity of the transfer.


4.    Restriction on Transfer. The RSUs and Additional RSUs shall be
deliverable, during your lifetime, only to you and are not transferable by you
other than (i) by will or by the laws of descent and distribution; or (ii) by
gift to your spouse or natural, adopted or step-children or grandchildren
(Immediate Family Members) or to a trust for the benefit of one or more of your
Immediate Family Members or to a family charitable trust established by you or a
member of your family.


5.    Adjustments to Restricted Stock Units. In the event of any change in or
affecting the outstanding shares of Common Stock of the Company by reason of a
stock dividend or split, merger or consolidation, or various other events,
adjustments will be made as appropriate in connection with the RSUs as
contemplated in the Plan. Notwithstanding anything in this paragraph to the
contrary, no adjustment shall be made to the Award to the extent that the
adjustment would constitute an additional deferral or acceleration of payment in
violation of Section 409A.


6.    Income Tax Matters. The Company shall have the right, in connection with
the vesting of RSUs under this Award, (i) to deduct from any payment otherwise
due by the Company to Participant or any other person receiving delivery of cash
or shares of Common Stock an amount equal to any taxes required to be withheld
by law with respect to such delivery, (ii) to require Participant or any other
person receiving such delivery to pay to the Company an amount sufficient to
provide for any such taxes so required to be withheld or (iii) to sell such
number of shares of Common Stock otherwise deliverable as may be necessary so
that the net proceeds of such sale shall be an amount sufficient to provide for
any such taxes so required to be withheld.


7.    Miscellaneous.


a)    This Award does not confer on Participant any right with respect to the
continuance of any relationship with the Company or its subsidiaries, nor will
it interfere in any way with the right of the Company to terminate such
relationship at any time.






--------------------------------------------------------------------------------




b)    The Company shall not be required to deliver any shares of Common Stock
upon vesting of any RSUs until the requirements of any federal or state
securities laws, rules or regulations or other laws or rules (including the
rules of any securities exchange) as may be determined by the Company to be
applicable are satisfied, provided that in all cases the delivery of any shares
of Common Stock will be made within such time frame following the scheduled
payment date as is required to comply with the requirements of Section 409A.








c)    An original record of this Award and all the terms hereof, executed by the
Company, is held on file by the Company. To the extent there is any conflict
between the terms contained in this Award and the terms contained in the
original held by the Company, the terms of the original held by the Company
shall control.






ROCKWELL COLLINS, INC.






By:     Robert J. Perna
Its:     Senior Vice President, General Counsel and Secretary
Dated:             
                            




